internal_revenue_service department of the treasury index no washington dc number info release date dear person to contact peter a cohn id no telephone number refer reply to cc ita - cor-137969-01 date date this responds to your letter dated date you have asked about the fact that long-term care premiums_paid by you cannot be deducted on your individual_income_tax_return form 1040a which provides only for taking the standard_deduction you noted properly that a taxpayer who files a form_1040 is allowed to include premiums for qualified long-term care in medical_expenses reported on the schedule a filed with the form_1040 sec_213 of the internal_revenue_code allows as a deduction the expenses paid during the taxable_year for medical_care of the taxpayer spouse or dependent if not compensated by insurance or otherwise to the extent that such expenses exceed percent of adjusted_gross_income premiums for long-term care are generally deductible as medical_expenses under sec_213 by law an individual who does not elect to itemize deductions is allowed to subtract from adjusted_gross_income only the standard_deduction and the allowable personal exemptions see sec_63 of the internal_revenue_code the medical_expense_deduction is also not one of the items deducted from gross_income in determining adjusted_gross_income see sec_62 a of the code consequently by law in order for an individual to deduct any medical_expenses including long-term care premiums he or she must itemize deductions and attach schedule a to the form_1040 it should be noted that a taxpayer otherwise eligible to use form 1040a may elect to use the form_1040 as an alternative the instructions to the form_1040 point out that if allowable itemized_deductions exceed the appropriate standard_deduction and the taxpayer takes the itemized_deduction instead of claiming the standard_deduction in most cases an individual’s federal_income_tax will be less with respect to your question about whether there will be future changes pertaining to the deduction the office of the assistant secretary_of_the_treasury for tax policy has been assigned responsibility for formulating the tax policies of the department of the treasury we will forward your letter to that office for its information cor-137969-01 we hope that this general information is helpful to you if you have any additional questions please contact deborah clark at concerning the requirements for itemized_deductions or contact peter cohn at concerning the deduction for medical_expenses sincerely associate chief_counsel income_tax accounting by thomas d moffitt chief branch
